Loan No. 949951

PROMISSORY NOTE

Date of Note: Effective as of October 18, 2002.

Note Amount: $4,968,750.00

THIS PROMISSORY NOTE (this “Note”), is made by HRMED, LLC, a Colorado limited
liability company (“Borrower”), having an address at c/o Gibbons-White
Incorporated, 2305 Canyon Boulevard, Suite 200, Boulder, Colorado 80302, to and
in favor of COLUMN FINANCIAL, INC., a Delaware corporation (“Lender”), having an
address at 11 Madison Avenue, 5th Floor, New York, New York 10010, Attn: Edmund
Taylor.

NOW, THEREFORE, FOR VALUE RECEIVED, Borrower promises to pay to the order of
Lender, without any setoff or deduction whatsoever, on the Maturity Date (as
hereinafter defined), at the office of Lender, or at such other place as Lender
may designate to Borrower in writing from time to time, the principal sum of
FOUR MILLION NINE HUNDRED SIXTY- EIGHT THOUSAND SEVEN HUNDRED FIFTY AND NO/100
DOLLARS ($4,968,750.00), together with interest on so much thereof as is from
time to time outstanding and unpaid, from the date of the advance of the
principal evidenced hereby, at the rate of 5.88% per annum (the “Note Rate”), in
lawful money of the United States of America, which shall at the time of payment
be legal tender in payment of all debts and dues, public and private.

ARTICLE I — TERMS AND CONDITIONS

1.1 Payment of Principal and Interest. Said interest shall be computed hereunder
based

on a three hundred sixty (360) day year and paid for the actual number of days
elapsed for any whole or partial month in which interest is being calculated. In
computing the number of days during which interest accrues, the day on which
funds are initially advanced shall be included regardless of the time of day
such advance is made, and the day on which funds are repaid shall be included
unless repayment is credited prior to close of business. Payments in federal
funds immediately available in the place designated for payment received by
Lender prior to 2:00 p.m. local time at said place of payment shall be credited
prior to close of business, while other payments may, at the option of Lender,
not be credited until immediately available to Lender in federal funds in the
place designated for payment prior to 2:00 p.m. local time at said place of
payment on a day on which Lender is open for business. Such principal and
interest shall be payable in equal consecutive monthly installments of
$29,407.91 each, beginning on December 11, 2002 (the “First P&I Date”), and
continuing on the eleventh (11th) day of each and every month (each a “Payment
Date”) thereafter through and including November 11, 2012 (the “Maturity Date”),
at which time the entire outstanding principal balance hereof, together with all
accrued but unpaid interest thereon, shall be due and payable in full. Each such
monthly installment shall be applied first to the payment of accrued interest
and then to reduction of principal. If the advance of the principal amount
evidenced by this Note is made on a date other than the eleventh (1 1 th) day of
a calendar month, then Borrower shall pay to Lender
contemporaneously with the execution hereof interest at the Note Rate as
follows: (a) if the advance of the principal amount evidenced by this Note is
made prior to the eleventh (1 1 th) day of a calendar month, then Borrower shall
pay to Lender contemporaneously with the execution hereof interest at the Note
Rate for a period from the date of such advance through and including the tenth
(10th) day of the calendar month in which this Note is funded or (b) if the
advance of the principal amount evidenced by this Note is made after the
eleventh (11th ) day of a calendar month, then Borrower shall pay to Lender
contemporaneously with the execution hereof interest at the Note Rate for a
period from the date of such advance through and including the tenth (10th) day
of the first calendar month following the month in which this Note is funded.

1.2 Prepayment.

(a) This Note may be prepaid in whole but not in part (except as otherwise
specifically provided herein) at any time after the date (the “Lockout
Expiration Date”) that is the earlier of (1) the third (3”) anniversary of the
“startup day,” within the meaning of Section 860G(a)(9) of the Internal Revenue
Code of 1986, as amended from time to time or any successor statute (the
“Code”), of a “real estate mortgage investment conduit,” (a “REMIC”) within the
meaning of Section 860D of the Code that holds this Note and the Security
Instrument or (2) four (4) years from the date of this Note, provided:

(i) written notice of such prepayment is received by Lender not more than sixty
(60) days and not less than thirty (30) days prior to the date of such
prepayment,

(ii) such prepayment is made on a Payment Date (or, if such prepayment is not
received on a Payment Date, interest is paid through the tenth (10th) day of
such calendar month if such prepayment is received on or prior to the tenth
(10th) day of a calendar month, or interest is paid through the tenth (10th) day
of the calendar month following the month in which the prepayment is received if
prepayment is received after the eleventh (1 lth) day of such calendar month)
and is accompanied by all interest accrued hereunder and all other sums due
hereunder or under the other Loan Documents, and

(iii) if such prepayment occurs on or prior to the date of that is three
(3) months prior to the Maturity Date (the “Yield Maintenance Expiration Date”),
Lender is paid a prepayment fee in the amount of Required Yield Maintenance. For
purposes hereof, “Required Yield Maintenance shall mean an amount equal to the
greater of (A) the present value as of the Prepayment Date of the remaining
scheduled payments of principal and interest from the Prepayment Date through
the Maturity Date (including an amount equal to the outstanding principal
balance of the Loan on such date) determined by discounting such payments at the
Discount Rate (as hereinafter defined) less the amount of principal being
prepaid or (B) one percent (1%) of the outstanding principal balance of the Note
as of the Prepayment Date. The “Discount Rate" is the rate which, when
compounded monthly, is equivalent to the Treasury Rate (as hereinafter defined),
when compounded semi-annually. The “Treasury Rate" is the yield calculated by
the linear interpolation of the yields, as reported in the Federal Reserve
Statistical Release H.15 Selected Interest Rates (the “Release”) under the
heading “U.S. government securities”, and the subheading “Treasury constant
maturities” for the week ending prior to the Prepayment Date, of U.S. Treasury
constant maturities with maturity dates (one longer and one shorter) most nearly
approximating the Maturity Date. In the event the Release is no

longer published, Lender shall select a comparable publication to determine the
Treasury Rate in its reasonable discretion. Lender shall not be obligated to
accept any prepayment of the principal balance of this Note unless it is
accompanied by the prepayment consideration due in connection therewith.

(b) (1) If prior to the Lockout Expiration Date and following the occurrence of
any default beyond any notice and/or grace period applicable to such default,
Borrower shall tender payment of an amount sufficient to satisfy all of the
indebtedness evidenced by this Note and the other Loan Documents, Borrower shall
pay, in addition to the amounts payable hereunder and under the other Loan
Documents, a prepayment fee in an amount equal to Required Yield Maintenance
plus one percent (1%) of the principal amount being prepaid.

(2) In the event that any prepayment fee is due hereunder, Lender shall deliver
to Borrower a statement setting forth the amount and determination of the
prepayment fee, and, provided that Lender shall have in good faith applied the
formula described above, Borrower shall not have the right to challenge the
calculation or the method of calculation set forth in any such statement in the
absence of manifest error, which calculation may be made by Lender on any day
during the thirty (30) day period preceding the date of such prepayment. Lender
shall not be obligated or required to have actually reinvested the prepaid
principal balance at the Treasury Rate or otherwise as a condition to receiving
the prepayment fee. No prepayment fee or premium shall be due or payable in
connection with any prepayment of the indebtedness evidenced by this Note made
after the Yield Maintenance Expiration Date, or upon prepayment resulting from
application of insurance or condemnation proceeds as provided in the Security
Instrument at any time during the loan term. With regard to any prepayment made
hereunder (except for a prepayment resulting from the application of
condemnation or insurance proceeds), if prior written notice required in clause
(a)(i) above’has not been received by Lender, the prepayment shall be increased
by an amount equal to the lesser of (x) thirty (30) days’ unearned interest
computed on the outstanding principal balance of this Note so prepaid and
(y) unearned interest computed on the outstanding principal balance of this Note
so prepaid for the period from, and including, the date of prepayment through
the Maturity Date.

(c) Partial prepayments of this Note shall not be permitted, except partial
prepayments

resulting from Lender applying insurance or condemnation proceeds to reduce the
outstanding principal balance of this Note as provided in the Security
Instrument, in which event no prepayment fee or premium shall be due. No notice
of prepayment shall be required under the circumstance specified in the
preceding sentence. No principal amount repaid may be re-borrowed. Partial
payments of principal shall be applied to the unpaid principal balance evidenced
hereby on the next succeeding Payment Date following Lender’s determination to
apply insurance or condemnation proceeds to the partial prepayment of the
outstanding principal balance of this Note. In such event, as of the date such
proceeds are applied by Lender to reduce the outstanding principal balance of
this Note, the monthly installment of interest and principal set forth in
Section 1.1 of this Note shall be recomputed at the Note Rate and the
outstanding principal balance of this Note remaining following such application,
based upon an amortization schedule of thirty (30) years less the period
(A) from the eleventh (11th) day of the calendar month in which the advance of
the principal amount evidenced by this Note is made to the date of the
application of such proceeds if the advance hereunder is made on or prior to the
eleventh (11th) day of a calendar month or (B) from the eleventh
(1 1 th) day of the calendar month following the date of the advance hereunder
to the date of the application of such proceeds if the advance hereunder is made
after the eleventh(11th) day of a calendar month.

(d) Except as otherwise expressly provided in Section 1.2(c) above, the
prepayment fees

provided above shall be due, to the extent permitted by applicable law, under
any and all circumstances where all or any portion of this Note is paid prior to
the Yield Maintenance Expiration Date, whether such prepayment is voluntary or
involuntary, even if such prepayment results from Lender’s exercise of its
rights upon Borrower’s default and acceleration of the Maturity Date of this
Note (irrespective of whether foreclosure proceedings have been commenced), and
shall be in addition to any other sums due hereunder or under any of the other
Loan Documents. No tender of a prepayment of this Note with respect to which a
prepayment fee is due shall be effective unless such prepayment is accompanied
by the prepayment fee.

1.3 Security. The indebtedness evidenced by this Note and the obligations
created hereby

are secured by, among other things, (a) that certain Deed of Trust and Security
Agreement (the “Security Instrument”) from Borrower to a trustee for the benefit
of Lender, as beneficiary, dated as of the date hereof, concerning certain
property located in Douglas County, Colorado, and (b) an Assignment of Leases
and Rents (the “Assignment”) of even date herewith by Borrower in favor of
Lender. The Security Instrument, the Assignment, this Note, any indemnity and
guaranty agreement, any hazardous substances indemnity agreement, and such other
agreements, documents and instruments, together with any and all renewals,
modifications, amendments, restatements, consolidations, substitutions,
replacements, and extensions and modifications thereof, are herein referred to
collectively as the “Loan Documents”. All of the terms and provisions of the
Loan Documents are incorporated herein by reference. Some of the Loan Documents
are to be filed for record on or about the date hereof in the appropriate public
records.

1.4 Default. It is hereby expressly agreed that if any sum payable under this
Note is not

paid on or before the date such payment is due, or should any other default
occur under any of the Loan Documents which is not cured within any applicable
grace or cure period, including without limitation, any sale, transfer,
conveyance or other violation of the terms of Section 1.13 of the Security
Instrument, then a default shall exist hereunder, and in such event the
indebtedness evidenced hereby, including all sums advanced or accrued hereunder
or under any other Loan Document, and all unpaid interest accrued thereon,
shall, at the option of Lender and without notice to Borrower, at once become
due and payable and may be collected forthwith, whether or not there has been a
prior demand for payment and regardless of the stipulated date of maturity. In
the event that any payment is not received by Lender on the date when due, then
in addition to any default interest payments due hereunder, Borrower shall also
pay to Lender a late charge in an amount equal to five percent (5.0%) of the
amount of such overdue payment. So long as any default exists hereunder,
regardless of whether or not there has been an acceleration of the indebtedness
evidenced hereby, and at all times after maturity of the indebtedness evidenced
hereby (whether by acceleration or otherwise), interest shall accrue on the
outstanding principal balance of this Note at a rate per annum equal to five
percent (5.0%) plus the interest rate which would be in effect hereunder absent
such default or maturity, or if such increased rate of interest may not be
collected under applicable law, then at the maximum rate of interest, if any,
which may be collected from Borrower under applicable law (the “Default Interest
Rate”), and such default interest shall be immediately due and

payable. Borrower acknowledges that it would be extremely difficult or
impracticable to determine Lender’s actual damages resulting from any late
payment or default, and such late charges and default interest are reasonable
estimates of those damages and do not constitute a penalty. The remedies of
Lender in this Note or in the other Loan Documents, or at law or in equity,
shall be cumulative and concurrent, and may be pursued singly, successively or
together, in Lender’s discretion. Time is of the essence of this Note. In the
event this Note, or any part hereof, is collected by or through an
attorney-at-law, Borrower agrees to pay all reasonable costs of collection,
including, but not limited to, reasonable attorneys’ fees.

1.5 Exculpation.

(A) Notwithstanding anything in the Loan Documents to the contrary, but subject

to the qualifications hereinbelow set forth, Lender agrees that (i) Borrower
shall be liable upon the indebtedness evidenced hereby and for the other
obligations arising under the Loan Documents to the full extent (but only to the
extent) of the security therefor, the same being all properties (whether real or
personal), rights, estates and interests now or at any time hereafter securing
the payment of this Note and/or the other obligations of Borrower under the Loan
Documents (collectively, the “Security Property”), (ii) if default occurs in the
timely and proper payment of all or any part of such indebtedness evidenced
hereby or in the timely and proper payment or performance of the other
obligations of Borrower under the Loan Documents, any judicial, quasi-judicial
or non-judicial proceedings brought by Lender against Borrower shall be limited
to the preservation, enforcement and foreclosure, or any thereof, of the liens,
security titles, estates, assignments, rights and security interests now or at
any time hereafter securing the payment of this Note and/or the other
obligations of Borrower under the Loan Documents, and confirmation of any sale,
and no attachment, execution or other writ of process shall be sought, issued or
levied upon any assets, properties or funds of Borrower or its general or
limited partners or members other than the Security Property except with respect
to the liability described below in this section, and (iii) in the event of a
foreclosure of such liens, security titles, estates, assignments, rights or
security interests securing the payment of this Note and/or the other
obligations of Borrower under the Loan Documents, whether by judicial
proceedings or through Public Trustee foreclosure, no judgment for any
deficiency upon the indebtedness evidenced hereby shall be sought or obtained by
Lender against Borrower, except with respect to the liability described below in
this section; provided, however, that, notwithstanding the foregoing provisions
of this section, Borrower shall be fully and personally liable and subject to
legal action (a) for proceeds paid under any insurance policies (or paid as a
result of any other claim or cause of action against any person or entity) by
reason of damage, loss or destruction to all or any portion of the Security
Property, to the full extent of such proceeds not previously delivered to
Lender, but which, under the terms of the Loan Documents, should have been
delivered to Lender, (b) for proceeds or awards resulting from the condemnation
or other taking in lieu of condemnation of all or any portion of the Security
Property, or any of them, to the full extent of such proceeds or awards not
previously delivered to Lender, but which, under the terms of the Loan
Documents, should have been delivered to Lender, (c) for all tenant security
deposits or other refundable deposits paid to or held by Borrower or any other
person or entity in connection with leases of all or any portion of the Security
Property which are not applied in accordance with the terms of the applicable
lease or other agreement, (d) for rent and other payments received from tenants
under leases of all or any portion of the Security Property paid more than one
(1) month in advance and not applied to debt service, or ordinary and necessary
operating expenses or paid to Lender, (e) for rents, issues, profits

and revenues of all or any portion of the Security Property received or
applicable to a period after any notice of default from Lender hereunder or
under the Loan Documents and prior to the cure of such default in the event of
any default by Borrower hereunder or thereunder which are not either applied to
the ordinary and necessary expenses of owning and operating the Security
Property or paid to Lender, (f) for damage to the Security Property as a result
of the intentional misconduct or gross negligence of Borrower or any of its
principals, officers, managers, members or general partners, or any agent or
employee of any such persons, or any removal of all or any portion of the
Security Property in violation of the terms of the Loan Documents, to the full
extent of the losses or damages actually incurred by Lender on account of such
damage or removal, (g) so long as Borrower has possession and control of the
Security Property, for Borrower’s failure to pay any valid taxes, assessments,
mechanic’s liens, materialmen’s liens or other liens which could create liens on
any portion of the Security Property, accruing prior to the date Lender acquires
actual possession and control of the Property, which would be superior to the
lien or security title of the Security Instrument or the other Loan Documents,
to the full extent of the amount claimed by any such lien claimant, (h) for all
obligations and indemnities of Borrower under the Loan Documents relating to
hazardous or toxic substances or compliance with environmental laws and
regulations to the full extent of any losses or damages (including those
resulting from diminution in value of any Security Property) incurred by Lender
as a result of the existence of such hazardous or toxic substances or failure to
comply with environmental laws or regulations, (i) for fraud or material willful
misrepresentation by Borrower or any of its principals, officers, managers,
members or general partners, any guarantor, any indemnitor or any agent,
employee or other person authorized to make statements or representations on
behalf of Borrower, any principal, officer, manager, member or general partner
of Borrower, or any guarantor or any indemnitor, to the full extent of any
losses, damages and expenses of Lender on account thereof, and (j) for any
amounts paid to Borrower, or any of its principals, officers, managers, members
or general partners, or any agent or employee of any such persons, and not
delivered to Lender to be held under the Security Instrument, under leases
containing early lease termination options in favor of tenants thereunder, in
connection with the exercise of such tenant’s lease termination option, other
than amounts paid for rent and other charges in respect of periods prior to the
lease termination date. References herein to particular sections of the Loan
Documents shall be deemed references to such sections as affected by other
provisions of the Loan Documents relating thereto. Nothing contained in this
section shall (1) be deemed to be a release or impairment of the indebtedness
evidenced by this Note or the other obligations of Borrower under the Loan
Documents or the lien of the Loan Documents upon the Security Property, or
(2) preclude Lender from foreclosing under the Loan Documents in case of any
default or from enforcing any of the other rights of Lender except as stated in
this section, or (3) limit or impair in any way whatsoever the Indemnity and
Guaranty Agreement or the Hazardous Substances Indemnity Agreement, each of even
date herewith executed and delivered in connection with the indebtedness
evidenced by this Note or release, relieve, reduce, waive or impair in any way
whatsoever, any obligation of any party to such Indemnity and Guaranty Agreement
or Hazardous Substances Indemnity Agreement.

(B) Notwithstanding anything to the contrary in this Note or any of the Loan
Documents,

(X) Lender shall not be deemed to have waived any right which Lender may have
under Section 506(a), 506(b), 1111(b) or any other provisions of the U.S.
Bankruptcy Code to file a claim for the full amount of the indebtedness
evidenced by this Note and the other obligations of Borrower under the Loan
Documents or to require that all collateral shall continue to secure all of such
indebtedness
and obligations, and (Y) all such indebtedness evidenced by the Note and the
other obligations of Borrower under the Loan Documents shall be deemed fully
recourse to Borrower in the event that: (i) Borrower fails to maintain its
status as a single purpose entity, as required by, and in accordance with the
terms and provisions of, the Security Instrument; (ii) Borrower fails to obtain
Lender’s prior written consent to any subordinate financing or other voluntary
lien encumbering the Security Property; (iii) Borrower fails to obtain Lender’s
prior written consent to any assignment, transfer, or conveyance of the Security
Property or any interest therein as required by the Security Instrument ,or
(iv) a receiver, liquidator or trustee of Borrower shall be appointed or if
Borrower shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by, consented to, or acquiesced
in by, Borrower or if any proceeding for the dissolution or liquidation of
Borrower shall be instituted by Borrower or if an involuntary bankruptcy of
Borrower is instituted in which Borrower has colluded with its creditors.

ARTICLE II-GENERAL CONDITIONS

2.1 No Waiver; Amendment. No failure to accelerate the debt evidenced hereby by

reason of default hereunder, acceptance of a partial or past due payment, or
indulgences granted from time to time shall be construed (i) as a novation of
this Note or as a reinstatement of the indebtedness evidenced hereby or as a
waiver of such right of acceleration or of the right of Lender thereafter to
insist upon strict compliance with the terms of this Note, or (ii) to prevent
the exercise of such right of acceleration or any other right granted hereunder
or by any applicable laws; and to the extent not prohibited under applicable
laws Borrower hereby expressly waives the benefit of any statute or rule of law
or equity now provided, or which may hereafter be provided, which would produce
a result contrary to or in conflict with the foregoing. No extension of the time
for the payment of this Note or any installment due hereunder, made by agreement
with any person now or hereafter liable for the payment of this Note shall
operate to release, discharge, modify, change or affect the original liability
of Borrower under this Note, either in whole or in part unless Lender agrees
otherwise in writing. This Note may not be changed orally, but only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification or discharge is sought.

2.2 Waivers. Presentment for payment, demand, protest and notice of demand,
protest

and nonpayment, notice of intent to accelerate maturity, notice of acceleration
of maturity and all other notices are hereby waived by Borrower. Borrower hereby
further waives and renounces, to the fullest extent permitted by law, all rights
to the benefits of any moratorium, reinstatement, marshalling, forbearance;
valuation, stay, extension, redemption, appraisement, exemption and homestead
exemption now or hereafter provided by the Constitution and laws of the United
States of America and of each state thereof, both as to itself and in and to all
of its property, real and personal, against the enforcement and collection of
the obligations evidenced by this Note or the other Loan Documents.

2.3 Limit of Validity. The provisions of this Note and of all agreements between

Borrower and Lender, whether now existing or hereafter arising and whether
written or oral, including, but not limited to, the Loan Documents, are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of demand or acceleration of the maturity of this Note or otherwise,
shall the amount paid, or agreed to be paid (“Interest”) to Lender for the use,

forbearance or retention of the money loaned under this Note exceed the maximum
amount permissible under applicable law. If, from any circumstance whatsoever
(including, without limitation, the receipt of any late charge or similar
amount), performance or fulfillment of any provision hereof or of any agreement
between Borrower and Lender shall, at the time performance or fulfillment of
such provision shall be due, exceed the limit for Interest prescribed by law or
otherwise transcend the limit of validity prescribed by applicable law, then
ipso facto the obligation to be performed or fulfilled shall be reduced to such
limit and if, from any circumstance whatsoever, Lender shall ever receive
anything of value deemed Interest by applicable law in excess of the maximum
lawful amount, an amount equal to any excessive Interest shall be applied to the
reduction of the principal balance owing under this Note in the inverse order of
its maturity (whether or not then due) or at the option of Lender be paid over
to Borrower, and not to the payment of Interest. All Interest (including any
amounts or payments deemed to be Interest), contracted for, charged, taken,
reserved, paid or agreed to be paid to Lender shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
term of this Note, including any extensions and renewals hereof, until payment
in full of the principal balance of this Note so that the Interest thereof for
such full period will not exceed at any time the maximum amount permitted by
applicable law. This Section 2.3 will control all agreements between Borrower
and Lender.

2.4 Use of Funds. Borrower hereby warrants, represents and covenants that no
funds

          disbursed hereunder shall be used for personal, family or household
purposes.   2.5    
Unconditional Payment. Subject to Section 1.5 herein, Borrower is and shall be
       
 

obligated to pay principal, interest and any and all other amounts which become
payable hereunder or under the other Loan Documents absolutely and
unconditionally and without any abatement, postponement, diminution or deduction
and without any reduction for counterclaim or setoff. In the event that at any
time any payment received by Lender hereunder shall be deemed by a court of
competent jurisdiction to have been a voidable preference or fraudulent
conveyance under any bankruptcy, insolvency or other debtor relief law, then the
obligation to make such payment shall survive any cancellation or satisfaction
of this Note or return thereof to Borrower and shall not be discharged or
satisfied with any prior payment thereof or cancellation of this Note, but shall
remain a valid and binding obligation enforceable in accordance with the terms
and provisions hereof, and such payment shall be immediately due and payable
upon demand.

2.6 Further Assurances. Borrower shall execute and acknowledge (or cause to be

executed and acknowledged) and deliver to Lender all reasonable documents, and
take all reasonable actions, reasonably required by Lender from time to time to
confirm the rights created under this Note and the other Loan Documents, to
protect and further the validity, priority and enforceability of this Note and
the other Loan Documents, to subject to the Loan Documents any property of
Borrower intended by the terms of any one or more of the Loan Documents to be
encumbered by the Loan Documents, or otherwise carry out the purposes of the
Loan Documents and the transactions contemplated thereunder; provided, however,
that no such further actions, assurances and confirmations shall increase,
modify or change Borrower’s obligations or reduce or restrict Borrower’s rights
under this Note or under the other Loan Documents.

2.7 Submission to Jurisdiction; Waiver of Jury Trial.

(1) BORROWER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
(A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE WHERE THE PROPERTY IS LOCATED
OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO
THIS NOTE, (B) AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN
ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION SITTING IN EITHER THE CITY
OR THE COUNTY WHERE THE PROPERTY IS LOCATED, (C) SUBMITS TO THE JURISDICTION OF
SUCH COURTS, AND (D) TO THE FULLEST EXTENT PERMITTED BY LAW, AGREES THAT
BORROWER WILL NOT BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM AND
BORROWER FURTHER CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR
OTHER LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY REGISTERED OR
CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO BORROWER AT THE ADDRESS FOR NOTICES
DESCRIBED ON THE FIRST PAGE HEREOF, AND CONSENTS AND AGREES THAT SUCH SERVICE
SHALL CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING
HEREIN SHALL AFFECT THE VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER
MANNER PERMITTED BY LAW).

(2) BORROWER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
NOTE OR ANY CONDUCT, ACT OR OMISSION OF LENDER OR BORROWER, OR ANY OF THEIR
DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY
OTHER PERSONS AFFILIATED WITH LENDER OR BORROWER IN CONNECTION WITH THE
INDEBTEDNESS EVIDENCED BY THIS NOTE, IN EACH OF THE FOREGOING CASES, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE.

2.8 GOVERNING LAW. THIS NOTE SHALL BE INTERPRETED, CONSTRUED AND ENFORCED
ACCORDING TO THE LAWS OF THE STATE OF COLORADO.

2.9 Miscellaneous. The terms and provisions hereof shall be binding upon and
inure to

the benefit of Borrower and Lender and their respective heirs, executors, legal
representatives, successors, successors-in-title and assigns, whether by
voluntary action of the parties or by operation of law. As used herein, the
terms “Borrower” and “Lender” shall be deemed to include their respective
successors, successors-in-title and assigns, whether by voluntary action of the
parties or by operation of law. Subject to the limitations set forth in
Section 1.5 above, if Borrower consists of more than one person or entity, each
shall be jointly and severally liable to perform the obligations of Borrower
under this Note. All personal pronouns used herein, whether used in the
masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural and vice versa. Titles of articles and
sections are for convenience only and in no way define, limit, amplify or
describe the scope or intent of any provisions hereof. Capitalized terms used in
this Note and not otherwise defined herein shall have the meaning ascribed to
them in the Security Instrument

7150\39\726633.3 9

or in the Loan Documents. Time is of the essence with respect to all provisions
of this Note, the Security Instrument and the Loan Documents. This Note and the
other Loan Documents contain the entire agreements between the parties hereto
relating to the subject matter hereof and thereof and all prior agreements
relative hereto and thereto which are not contained herein or therein are
terminated. All notices, demands, requests or other communications to be sent by
one party to the other hereunder or required by law shall be given and become
effective as provided in the Security Instrument. If any provision under this
Note or the application thereof to any entity, person or circumstance shall be
invalid, illegal or unenforceable to any extent, the remainder of this Note and
the application of the provisions hereof to other entities, persons or
circumstances shall not be affected thereby and shall be enforced to the fullest
extent permitted by law.

1

IN WITNESS WHEREOF, the Borrower, intending to be legally bound hereby, has duly
executed this Note as of the day and year first written above.

BORROWER:

HRMED, LLC, a Colorado limited liability company
By: /s/ Neil Littmann
Name: Neil Littmann
Title: Manager

2